Case 1:21-cr-00218-AT Document 15 Filed | P

  

 

USDC SDN
DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: 4/22/2021
SOUTHERN DISTRICT OF NEW YORK :
x WAIVER OF RIGHT TO BE
UNITED STATES OF AMERICA PRESENT AT CRIMINAL
PROCEEDING
-V-
m 21 Cr. 218 (AT)
OMAR CAT Lia ALIAS
Defendant.
X

 

Defendant OMAC CA STELLA ARP AS hereby voluntarily consents to

participate in the following proceeding via teleconferencing:

Initial Appearance/Appointment of Counsel

~ Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)
Preliminary Hearing on Felony Compiaint

Bail/Revocation/Detention Hearing

INI

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

Defendant’s Signature CO. Vy € Defensg Counsel’s Signature

Md. Ora Co. ais | re

(Judge may obtain verbal consent on
Record and Sign for Defendant)

OMnee Gules Aftr. Maur t be

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable teleconferencing technology.

ANALISA TORRES
United States District Judge

 

 
